FAIRFAX News Release Stock Symbol:FFH (TSX and NYSE) TORONTO, November 5, 2008 FAIRFAX ANNOUNCES ACQUISITION OF CANWEST GLOBAL SHARES Fairfax Financial Holdings Limited (TSX and NYSE:FFH) announced today that it has acquired, through its subsidiaries, 2,925,900 subordinate voting shares of CanWest Global Communications Corp., bringing its total holdings in the company to 22,325,500 shares or approximately 22.41% of the total subordinate voting shares outstanding.The shares were purchased by private agreement for investment purposes.Fairfax continually reviews its investment alternatives and may purchase additional CanWest Global shares from time to time in accordance with applicable laws. Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact:Greg Taylor, Chief Financial Officer, at (416) 367-4941 Media Contact Paul Rivett, Chief Legal Officer, at (416) 367-4941 FAIRFAX
